Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/17/2019 has been entered and considered by the examiner.

Drawings
The drawings filed on 09/17/2019, has been accepted for examination. 

Examiner’s Comment
	Claim 1 defines "boards" supporting the different elements of the claimed invention. Such boards are however neither precisely defined in the claims, nor in the description. A "board" in the meaning of the instant claims and description seems merely to mean and depicted a support or a substrate for supporting the different elements.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (2008/0243429 A1).

Regarding claim 1, Yoshino discloses a rotary position sensor (figs. 1 and 4) and/or a method of manufacturing a rotary position sensor comprising: 

a) a static portion (i.e. body 2) comprising a first board and a second board is first support/substrate supporting (i.e. 403) and a second support/substrate supporting (i.e. 503) [par. 0037] (fig. 3); and 
b) a rotatable portion rotational optical portion 3 comprising a third board is third support/substrate supporting (i.e. 504) [par. 0037] (fig. 3);
wherein said second board a second support/substrate supporting (i.e. 503) comprises a first planar coil (i.e. a coil 503) [pars. 0042-43] (fig. 3); 
wherein said third board third support/substrate supporting (i.e. 504) comprises a second planar coil (i.e. a coil 504) and means for generating luminance is implicitly included in tracking light that is emitted from the tracking-light emitting portion 206 [pars. 0064-65]; and 
wherein said first board first support/substrate supporting (i.e. 403) comprises means for receiving said luminance (CCD) [par. 0031]; 
wherein said first planar coil (i.e. a coil 503) of said second board is configured to transmit power to said second planar coil (i.e. a coil 504) of said third board via inductance [pars 0010, 0012, 0027 and 0040]; 
wherein said power received by said second planar coil (i.e. a coil 504) is implicitly configured to supply a current to said means for generating luminance the tracking-light emitting portion 206 [pars. 0040, 0043, 0050, 0055 and 0057]; and 
wherein said means for generating luminance in tracking light that is emitted from the tracking-light emitting portion 206 is configured to emit a luminance signal which has a luminance level and wherein said means for receiving (CCD) said luminance is configured to receive and measure said luminance level, said luminance level being directly related to an angle of rotation of said third board third support/substrate supporting (i.e. 504) [pars. 0018-19 and 0031] [pars. 0066-70].
For the purpose of clarity, the method claim 12 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/sensor/system claim 1 as rejected above as being anticipated by Yoshino.

As to claims 2 and 13, Yoshino also discloses switch with a control circuit that control electric power control [pars. 0028 and 0035, 0050] said luminance level is directly proportional to said amount of power received by said second planar coil.

As to claim 3, Yoshino also discloses wherein said means for receiving luminance comprises a light sensor (CCD) [pars. 0018-19 and 0031] [pars. 0066-70].

As to claim 4, Yoshino also discloses wherein said means for receiving luminance is provided on a surface of the first board first support/substrate supporting (i.e. 403) that is facing a surface of the second board (i.e. a coil 504).

As to claims 5 and 14-15, Yoshino further discloses a DC motor that converts direct current (DC) electrical energy into mechanical energy [pars. 0028 and 0035] that is implementing limitations such as, wherein said first board first support/substrate supporting (i.e. 403) comprises means for receiving DC power from a power supply (claim 5); connecting a DC power supply to said first board (claim 14); and wherein said first board first support/substrate supporting (i.e. 403) is configured to generate, from said DC power supply, an AC power supply, and wherein said first board is further configured to provide said AC power supply to said first coil of said second board (claim 15) is included in electric power generator produces alternating electric current [pars. 0050, 0055-56].
As to claim 6, Yoshino further discloses wherein the means for generating luminance that is included in the tracking light emitting portion 206 is provided on a surface of the third board third support/substrate supporting (i.e. 504) area that is facing a surface of the second board second support/substrate supporting (i.e. 503) area (figs. 4-5B).
As to claim 7, Yoshino further discloses wherein said means for providing luminance comprises an emitter LED or LEDs [par. 0036].
As to claims 8-11, Yoshino further discloses a structure that is use in a position-measuring apparatus/system (figs. 1 and 3-5) that is implementing limitations such as, wherein first board first support/substrate supporting (i.e. 403) is configured to provide power to said first coil (i.e. a coil 503) of said second board second support/substrate supporting (i.e. 503) (claim 8); wherein said second board second support/substrate supporting (i.e. 503) is positioned between said first board first support/substrate supporting (i.e. 403) and said third board third support/substrate supporting (i.e. 504) (claim 9); wherein said means for generating luminance the tracking-light emitting portion 206 generates said luminance implicitly in the direction of said first board first support/substrate supporting (i.e. 403) (claim 10); and wherein said first (i.e. a coil 503) and second planar coils (i.e. a coil 504) are positioned so as to face each other (claim 11). 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art rotary position sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886